Gray, C. J.
The Gen. Sts. c. 107, § 44, authorized the court to grant a share of the wife’s estate in the nature of alimony to the husband, only upon a decree of divorce from the bond of matrimony, absolutely and finally severing the marriage tie. A divorce nisi under the St. of 1870, c. 404, was not such a divorce, but was in the nature of a divorce from bed and board, not absolutely dissolving the bond of matrimony between the parties. Graves v. Graves, 108 Mass. 314. Edgerly v. Edgerly, 112 Mass. 53. It was therefore rightly ruled that the Gen. Sts. c. 107, § 44, did not apply to a decree of divorce nisi under the St. of 1870.

Application denied.